Citation Nr: 0604324	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  04-15 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 (West 
2002) for HIV infection, claimed as resulting from VA 
hospital treatment relating to the veteran's spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from January 1945 to November 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Philadelphia, Pennsylvania, 
which denied entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 2002) for HIV infection, as well as service 
connection for depression secondary to HIV infection and 
service connection for diabetes secondary to HIV-related 
medication.  As the veteran's notice of disagreement (NOD) 
challenged only the decision as to entitlement to § 1151 
benefits, the other issues are not currently before the Board 
and will not be addressed in this decision.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.201 (2005).

The veteran testified at a March 2005 hearing before a 
decision review officer (DRO), and a transcript of that 
hearing is of record.  In January 2006, the Board granted the 
veteran's motion to advance his case on the Board's docket.  
See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2005).


FINDINGS OF FACT

1.  The evidence of record reflects that the veteran did not 
receive a blood transfusion during his February to March 1983 
VA hospitalization, or during any other VA hospitalization.

2.  The preponderance of the competent, probative evidence of 
record reflects that the use of needles to test for sensation 
during the veteran's February to March 1983 VA 
hospitalization did not cause the veteran's HIV infection.


CONCLUSION OF LAW

The criteria for entitlement to benefits pursuant to 38 
U.S.C.A. § 1151 (West 2002) for HIV infection as a result of 
a treatment relating to the veteran's spine at a VA treatment 
facility have not been met.  38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.358, 
3.361 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations, redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) discussed both the timing 
and content of the VCAA's notice requirements.  In VAOPGCPREC 
7-2004 (July 16, 2004), VA's Office of General Counsel (GC) 
undertook to explain the holding of Pelegrini.  The Board is 
bound by the precedent opinions of VA's General Counsel as 
the chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005).  VA met this 
requirement here.  After the veteran filed his June 2002 
claim for benefits pursuant to § 1151, the RO sent him a 
September 2002 letter explaining VA's duties to notify and 
assist him with this claim, and the veteran's rights and 
responsibilities in this regard.  The RO did not take any 
action until its May 2003 rating decision that the veteran 
appealed to the Board.  Thus, in compliance with Pelegrini, 
VA provided VCAA notification to the veteran prior to its 
initial adjudicative action on his claim.

The Court in Pelegrini also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini, 18 Vet. App. at 120-121.  See also Mayfield, 19 
Vet. App. at 110.  According to GC, Pelegrini did not require 
that VCAA notification contain any specific "magic words," 
and allowed for the VCAA notification requirements to be 
satisfied by a document such as a statement of the case (SOC) 
or supplemental statement of the case (SSOC), as long as the 
document meets the four content requirements listed above.  
VAOPGCPREC 7-2004, at 3.  See also Mayfield, 19 Vet. App. at 
126 ("Although the Secretary could most efficiently and 
fully comply with §3.159(b)(1) by using the exact language of 
the regulation in any notice provided to a claimant, there is 
no requirement that the precise words of the regulation be 
included for notice to be complying").

These requirements were met in this case.  The RO's September 
2002 letter told the veteran it was working on his claim, and 
explained that it needed evidence from him showing, among 
other things, that the condition claimed was caused by 
treatment given by VA medical personnel at a VA Medical 
Center (VAMC).  The letter also explained VA's duty to assist 
the veteran in obtaining evidence in support of his claim.  
The RO also asked the veteran to send it the needed evidence 
or information describing additional evidence promptly.  In 
addition, the RO included in its March 2004 SOC the text of 
VCAA implementing regulation 38 C.F.R. § 3.159.  Cf. Valiao 
v. Principi, 17 Vet. App. 229, 232 (2003) (noting Board's 
failure to discuss whether RO's decision and SOC satisfied 
VCAA requirements in the absence of letter explaining VCAA).  
VA thus satisfied all four elements of the VCAA's notice 
requirements.

Moreover, the RO obtained all identified treatment records, 
and there is no indication that any other records exist that 
should be requested, or that any pertinent evidence was not 
received.  Also obtained were one VA physician's opinion and 
addendum as to the likelihood that VA treatment caused the 
veteran's HIV infection, and another VA physician's statement 
as to the discontinuance of a method for pain sensation 
testing due to the possible of transmission of infection.  VA 
thus complied with the VCAA's duty to assist provisions and 
their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.

Under 38 U.S.C.A. § 1151 (West 2002), compensation shall be 
awarded for a veteran's qualifying additional disability in 
the same manner as if such additional disability was service-
connected.  A qualifying disability is one that is not the 
result of a veteran's willful misconduct, and that was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by VA, and the proximate cause of the disability is 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonable foreseeable.  38 
U.S.C.A. § 1151(a) (West 2002).

To determine whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, upon which the claim is based to the veteran's 
condition after such care or treatment has stopped.  38 
C.F.R. §§ 3.358(b)(1), 3.361(b); (2005).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, resulted in the 
veteran's additional disability.  38 C.F.R. §§ 3.358(c)(1), 
3.361(c)(1) (2005).  The proximate cause of disability is the 
action or event that directly caused the disability, as 
distinguished from a remote contributing cause.  To establish 
that carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional 
disability or death, it must be shown that the hospital care, 
medical or surgical treatment, or examination caused the 
veteran's additional disability (as explained in paragraph 
(c) of this section); and that VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider.  38 C.F.R. § 3.361(d)(1) (2005).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  38 C.F.R. § 3.361(d)(2) 
(2005).

In the present case, the veteran wrote in a statement 
attached to his June 2002 claim that a 1983 blood transfusion 
at a VA hospital resulted in his subsequent HIV infection.  
He noted at that time that he had no other risk behaviors.  
The records of the Philadelphia VA Medical Center (VAMC) 
where the veteran was hospitalized from February to March 
1983 show that he was admitted in February 1983 for pain in 
the back and abdomen since January 1983.  Multiple 
examinations and myelography and CT scanning revealed an 
intradural mass consistent with either meningioma or 
neurofibroma.  On March 4, 1983, the veteran underwent a 
bilateral decompressive thoracic laminectomy and excision of 
a T8-T9 neurofibroma on the left.  Significantly, the 
operation report indicated that the veteran's estimated blood 
loss was 800 cc. and replacement was 3800 cc. of crystalloid.  
The operative diagnosis was intradural neurofibroma and 
complications were none.  A pathology report diagnosed a 
schwannoma of the spinal cord.  The veteran was subsequently 
diagnosed with HIV, and also underwent surgery for 
hemorrhoids in September 1989, at which time there was 
minimal blood loss and no indication of a blood transfusion.

In light of the veteran's claim, the RO sought a VA medical 
opinion as to the likelihood that the veteran's HIV infection 
was caused by a March 1983 blood transfusion during the spine 
surgery at the Philadelphia VAMC.  In April 2003, a VA 
physician, who did not indicate he had reviewed the claims 
folder, noted that the veteran had no other known risk 
factors for acquiring HIV infection other than the 1983 blood 
transfusion (at a VA psychiatric examination at this time, 
the veteran had indicated he had never used illicit drugs, 
never frequented prostitutes, and had always been 
heterosexual).  The VA physician concluded that it was at 
least as likely as not that the veteran's HIV infection was 
directly related to the 1983 blood transfusion, at a time 
when the blood supply was unsafe.  

However, in a February 2004 addendum, the same VA physician 
indicated that he had reviewed the claims folder including 
the 1983 Philadelphia VAMC hospitalization.  The physician 
wrote that, contrary to the veteran's statements to him in 
April 2003, the records did not indicate that he received any 
blood transfusion during his 1983 VA hospitalization.  In the 
veteran's June and August 2003 letters, including his NOD, he 
clarified his claim, stating that during his 1983 VA 
hospitalization he had been stuck over 100 times by VA staff 
during morning rounds to identify the location of his spinal 
cord injury.  Addressing this claim, the VA physician wrote 
in the February 2004 addendum that the use of a sharp-tipped 
instrument in a neurology examination is an extremely 
unlikely way to contract HIV infection, although it is 
theoretically possible.  The VA physician could not recall a 
single such case in the literature.  He also noted that, 
although the veteran claimed never to have used illicit drugs 
or frequented prostitutes or received other blood 
transfusions and had always been heterosexual, he was treated 
in March 1983 for latent syphilis, a disease known to be 
associated with the same risk factors as HIV infection.  He 
concluded: "In summary the claimant did not receive any 
blood or any other blood product transfusion during March 
1983 PVAMC stay and it is not at all likely that instruments 
used during neurology examination to test for sensation would 
be the cause of the claimant's contracting HIV infection."

Also submitted was a Philadelphia physician's handwritten 
September 2003 note indicating that he told the veteran that 
neurologists no longer use a "wheel" to test for pain 
sensation and that this instrument was abandoned because of 
the possibility that it would transmit infection.

Based on the above, the veteran's claim for entitlement to 
benefits under § 1151 for HIV infection caused by VA 
treatment must be denied.  The evidence reflects that the 
veteran did not receive a blood transfusion, and therefore, 
his claim that such a transfusion given at the Philadelphia 
VAMC in 1983 caused his HIV infection must be rejected.  As 
to the claim that the needles used for testing to assess the 
nature of his spine disorder caused the HIV infection, 
although a VA physician in April 2003 initially found it at 
least as likely as not that a blood transfusion caused the 
HIV,  after reviewing the claims folder this physician 
carefully explained, based on the medical evidence of record, 
why the veteran did not receive a blood transfusion, and why 
it was not likely that instruments used to test for sensation 
would have caused the veteran's HIV infection.  The Board 
finds this opinion to be competent and entitled to great 
weight, as the VA physician reviewed the claims folder, 
accurately characterized its contents, and explained his 
reasoning based on the medical evidence of record.  Cf.  
Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record); 
Black v. Brown, 5 Vet. App. 177, 180 (1995) (a medical 
opinion is inadequate when it is unsupported by clinical 
evidence); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

In contrast, the September 2003 letter from a different VA 
physician did not indicate that the physician had reviewed 
the claims folder, and did not contain an opinion as to the 
specific question at issue in this case, i.e., whether the 
needles used to examine this veteran in 1983 caused his HIV 
infection.  Rather, the September 2003 letter contained only 
a general statement that a "wheel" used to test for pain 
sensation is no longer used because of the "possibility that 
it could transmit infection."  This letter does not 
constitute competent medical evidence in this case because it 
does not address whether this veteran's HIV infection was 
caused by VA hospital care, or even whether any HIV infection 
has been caused by the needles on such an instrument, but 
indicates only that a certain type of medical instrument is 
no longer used because of the "possibility" that it could 
transmit "infection."  Such a general, speculative opinion 
cannot serve as the basis for entitlement to benefits under § 
1151, and is not entitled to the same weight as the other VA 
physician's specific, concrete opinion based on the evidence 
of record.  Cf. Winsett v. West, 11 Vet. App. 420, 424 (1998) 
(terminology equivalent to "may or may not" is an 
insufficient basis for an award of service connection).

Finally in this regard, the veteran's initial statement that 
a 1983 blood transfusion caused his HIV infection is not 
competent evidence because it is not accurate, and he does 
not possess the requisite expertise to offer a competent 
opinion as to whether the use of needles during his February 
to March 1983 hospitalization caused his HIV infection.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

In sum, the preponderance of the competent, probative 
evidence of record reflects that the veteran's HIV infection 
was not caused by a blood transfusion during his February to 
March 1983 VA hospitalization, the use of needles to test for 
sensation in assessing the nature of his spine disorder, or 
any other VA hospital care, treatment, or examination.  The 
Board therefore need not reach the question of whether there 
was fault on the part of VA, or any issues relating to 
foreseeability, as these are factors that must be established 
in addition to causation.  The benefit-of-the-doubt doctrine 
is therefore not for application, and the veteran's claim for 
entitlement to benefits under 38 U.S.C.A. § 1151 (West 2002) 
for HIV infection resulting from VA hospital treatment 
relating to a spine disorder must be denied.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); Alemany v. 
Brown, 9 Vet. App. 518, 519-20 (1996).


ORDER

The claim for benefits pursuant to 38 U.S.C.A. § 1151 (West 
2002) for HIV infection, claimed as resulting from VA 
hospital treatment relating to the veteran's spine disorder, 
is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


